Daly, F. J. (dissenting).
The plaintiff entered into an agreement on the 17th of February, 1856, which was binding upon him, by which he agreed not to sue or molest the defendant upon his indebtedness for two years from that date. At that time the defendant was indebted upon three notes, due respectively in the months of September, October, and November, in the year 1852. The present action was commenced upon these notes on the 8th of March, 1860, more than seven years after the last of the notes fell due. The defendant pleaded the Statute -of Limitations, and the judge, at the trial, directed a verdict for the plaintiff.
The agreement, by the plaintiff, not to molest or sue the defendant for two years, which was entered into by him, with other conditions, and was in writing, cannot be regarded as an acknowledgment or promise, on the part of the defendant, in *383the nature of a new and continuing contract, which would take the case out of the operation of the statute, as it was not signed by the defendant. The provision of the statute is, that the acknowledgment or promise, to have that effect, must be contained in some writing signed by the party to be charged thereby.
It was held in the Utica Ins. Co. a. Bloodgood (4 Wend., 652), and Gaylord a. Van Loan (15 Ib., 308), that an arrangement by the debtor, entered into before the statute attached, that he would not avail himself of it, would deprive him of the right of setting it up as a defence; that to allow him to do so when the creditor, having relied on his promise, had suffered the six years to go by, would be upholding the debtor, to the creditor’s injury, in an act of bad faith; and that upon general principles, therefore, he should be estopped from setting up that defence.
The present, however, is not such a case. The defendant has neither expressly nor impliedly agreed to waive this defence; nor has the plaintiff, by adhering to any agreement entered into at the solicitation of the defendant, or otherwise, been deprived of the opportunity of commencing his action within the period required by law. He agreed not to molest or sue the defendant for two years, and he observed that agreement. But after that time had expired, seven months elapsed before the statute attached, and if he did not within that time commence his action, it was owing to his own neglect, and not to any further reliance upon any outstanding assurance or promise on the part of the defendant. The statute declares that the creditor shall commence his action within six years after the debt has accrued, or lose his remedy, and prescribes what disabilities—such as the absence of the debtor from the State, or the infancy, insanity, imprisonment, or coverture of the creditor—shall enlaz’ge the time, and to what extent. Where no such disability exists, the obligation is imperative to comznence it within the period named; unless the debtor has entered into some new acknowledgment or promise in writing, when the six years may be computed from the new engagement, ETo such new promise or acknowledgment was entez’ed into here, and I am at a loss to see how the agreement of the plaintiff, not to molest the defendant for two years, can be regarded as opez'ating as an estoppel in pais upon the ground that he acted upon it to the depri*384vation of his remedy, when he had seven months after that time expired within which he could have commeneed his action. Unless there is a new promise, the statute cannot be extended beyond, the period limited, except in the- cases for which special provision is made. This is not one of them.. The effect of the judgment is to declare that if the creditor agrees for a specified time not to sue the debtor, that time shall not be taken as any part of the six years. This is extending the statute by reason of the creditor’s disability to sue during the specified period, without any authority or warrant for so doing. It is not interpreting the statute, but adding something to it. It is declaring that a disability—not among those which the statute enumerates—shall, during its continuance, suspend the running of the six years. This a court has no power to do. The law, in effect, declares that where there is no acknowledgment or promise in writing, signed by the debtor, which may be taken as evidence of a new or continuing contract, the action shall be brought within six years from the time when the cause of action accrued, unless in the case of certain disabilities, which are specified, and to this nothing can be added.
The judgment should be reversed.
Judgment affirmed.